Title: From George Washington to Elias Dayton, 25 May 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir,
                            Hd Qr. 25 May 1782
                        
                        After maturely considering the Circumstances that attend the communication with Mr  & the little advantages that have originated from it I am Induced to belive that
                            he is acting a double Part for private & self interestd Purposes, if nothing more in View by it and that he is
                            conducting it in such a manner as to render it almost impossible for you to detect him, this with other particular Reasons
                            induces me to think it most advisable to bring his affairs to a Crisis by availing myself of his offers and the advantages
                            that present themselves for the purpose.
                        Colo. Ogden has forwarded to me a Plan to accomplish the matter referr’d to which has met with my approbation
                            & he has recd my order to carry it into execution—you will therefore please to permit him to march his Regt from
                            your Camp at such Time & in such Manner as may appear to him most proper & that you will afford him every other assistance that may be in
                            your power & consistant with the good of the service. I am &c.

                    